                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

MACKINLEY ROSS, JR.                                                                                APPELLANT

V.                                                                                      NO. 4:19-CV-23-DMB

WILMINGTON SAVINGS FUND
SOCIETY, FSB, as Trustee of Stanwich
Mortgage Loan Trust A                                                                                APPELLEE


                                                     ORDER

         Before the Court is Wilmington Savings Fund Society, FSB’s “Motion to Dismiss Appeal,”

Doc. #7; and Mackinley Ross, Jr.’s “Motion to Extend Time,” Doc. #9.

                                                      I
                                              Procedural History

         On, April 9, 2018, Mackinley Ross, Jr. filed a Chapter 13 voluntary petition in the United

States Bankruptcy Court for the Northern District of Mississippi. Doc. #6 at 6. On September 28,

2018, Wilmington Savings Fund Society, FSB, as Trustee of Stanwich Mortgage Loan Trust A,

filed a “Motion for Comfort Order Regarding Automatic Stay and For Other Relief.” Doc. #4 at

6. The motion sought, among other things, judicial confirmation that the automatic stay provisions

of 11 U.S.C. § 362 did not bar it from pursuing foreclosure remedies against real property located

at 624 Pearl Street, in Cleveland, Mississippi (“Property”) despite Ross residing on it.1 Id. at 7.

         On February 6, 2019, United States Bankruptcy Judge Selene D. Maddox granted the

motion for confirmation, finding that Ross’ “total absence of any legal or equitable property



1
  According to the Bankruptcy Court, Wilmington Savings was an assignee of a deed of trust securing the Property as
collateral for the indebtedness of Ross’ deceased sister. Doc. #2 at 2. When Ross’ sister died, the Property passed by
intestate succession to her two surviving children, who leased the Property to Ross with the understanding that he
“would be allowed to live on the Property in exchange for making the mortgage payment and paying land taxes as
they came due.” Id. Ross failed to make the necessary payments and the Property went into default. Id.
interest in the title to the Property means that it is not part of the bankruptcy estate for purposes of

shielding it from foreclosure by way of the automatic stay.” Doc. #2 at 8–9.

        On February 11, 2019, Ross filed a timely notice of appeal of the February 6 order. Doc.

#1. On April 24, 2019, Wilmington Savings moved to dismiss the appeal, arguing that Ross failed

to file a brief as required by Federal Rule of Bankruptcy Procedure 8018. Doc. #7 at 1. The next

day, Ross filed his brief, Doc. #8, then filed a motion to “extend time for his filing an appellate

brief,” Doc. #9 at 1. On May 24, 2019, Wilmington Savings filed its appellee brief. Doc. #13.

Approximately one month later, on June 28, 2019, Judge Maddox dismissed Ross’ bankruptcy

petition for failure “to remit to the Trustee … funds as required by [an] Agreed Order.” In re Ross,

No. 18-11356, at Doc. #66 (Bankr. N.D. Miss. June 28, 2019). Ross did not appeal the dismissal

of his case. The underlying case, however, remains open.2

                                                    II
                                                  Analysis

        11 U.S.C. § 362(a) provides for an automatic stay of certain actions against a bankruptcy

debtor and his property. The provision “is a potent judicially enforced weapon designed to afford

breathing space and a fresh start for the honest but unfortunate debtor.” In re Krueger, 812 F.3d

365, 373 (5th Cir. 2016) (quotation marks omitted). The stay is not, however, indefinite. Rather,

the stay on acts against property of the estate ends when “such property is no longer property of

the estate.” 11 U.S.C. § 362(c)(1). The stay otherwise ends when the bankruptcy case is closed,

the case is dismissed, or a discharge is granted or denied. 11 U.S.C. § 362(c)(2). Termination of

the automatic stay necessarily moots an appeal of an order regarding the stay’s application. See

Olive St. Inv., Inc. v. Howard Sav. Bank, 972 F.2d 214, 216 (8th Cir. 1992) (“Once the bankruptcy


2
  Judge Maddox entered an order closing the bankruptcy case on October 8, 2019, see In re Ross, No. 18-11356, at
Doc. #69; but later vacated that order, id. at Doc. #71.

                                                       2
proceeding is dismissed, … it no longer serves any purpose to determine whether the bankruptcy

court properly lifted the automatic stay; the appeal has become moot.”).

        Because dismissal of a bankruptcy case ordinarily “revests the property of the estate,” 11

U.S.C. § 349(b)(3), a dismissal “has the simultaneous effect of undoing the bankruptcy estate and

lifting the automatic stay, just as the filing of the petition creates the bankruptcy estate and imposes

the automatic stay.” In re Steenstra, 307 B.R. 732, 738 (B.A.P. 1st Cir. 2004). These procedural

mechanisms occur “immediately upon dismissal of the matter.” Friendly Fin. Discount Corp., No.

07-2196, 2008 WL 4330467, at *4 (W.D. La. Sep. 17, 2008) (collecting cases).

        Here, the dismissal of Ross’ petition immediately terminated the automatic stay. Ross did

not appeal the dismissal order within the time allowed. See Fed. R. Bankr. P. 8002(a)(1) (“a notice

of appeal must be filed with the bankruptcy clerk within 14 days after entry of the … order …

being appealed.”). Under these circumstances, the Court concludes that Ross’ appeal of Judge

Maddox’s February 6 order holding that the Property is not shielded by the automatic stay is moot.

See Income Prop. Builders, Inc. v. Lomas & Nettleton Co., 699 F.2d 963, 964 (9th Cir. 1982)

(denying as moot appeal of order lifting automatic stay because underlying bankruptcy case’s

dismissal had become final).

                                                III
                                             Conclusion

        Wilmington Savings’ motion to dismiss appeal [7] and Ross’ motion for extension [9] are

DENIED as moot. This appeal is DISMISSED as moot.

        SO ORDERED, this 26th day of December, 2019.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE




                                                   3
